Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing United States Securities and Exchange Commission Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of October2008 Aracruz Celulose S.A. Aracruz Cellulose S.A. (Translation of Registrants name into English) Av. Brigadeiro Faria Lima, 2,2774th floor São Paulo, SP 01452-000, Brazil (Address of principal executive office) (Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F.) (Check One) Form 20-F þ Form 40-F o (Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1)) (Check One) Yes o No þ (Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7)) (Check One) Yes o No þ (Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934.) (Check One) Yes o No þ (If Yes is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b). 82- .) þ Aracruz's liquidity has been severely affected by the lack of credit and increased risk in financial markets around the world. CFO's COMMENTS P.2 þ Aracruz has laid the cornerstone for Guaíba unit construction work, but due to the volatility of the global economic scenario and the weakening market conditions, the GLOBAL PULP MARKET UPDATE P. 4 Company have decided to postpone the investment in this project for one year. PRODUCTION AND SALES P.5 INCOME STATEMENT 3Q08 P.5 þ Due to the extraordinary stress in the global financial markets, our target forward derivative contracts have been strongly affected, with the negative "fair value" of such DERIVATIVE TRANSACTIONS P. 9 derivative instruments amounting to $1 billion by the end of September. The cash impact of derivative operations in the 3Q08 was approximately $ 20 million. EBITDA ANALYSIS P. 12 þ The notional amount of target forward derivative transactions during the 3Q08, was $360 million a month. Considering an average term of 12 months, the average notional amount CAPITAL EXPENDITURE P.12 was $340 million a month, with the strike at R$1.76/US$. STOCK PERFORMANCE P. 13 þ A specialized consultant is concluding an internal audit to verify if the Company's internal policies were being complied with. DIVIDENDS P.14 GROWTH PLANS P.14 þ Several measures have been taken to gradually decrease our exposure to derivative instruments and to preserve the Companys cash position. ADDITIONAL INFORMATION P. 15 þ The Company's cash and cash equivalents at September 30th, excluding derivative instruments, totaled approximately $ 600 million at Sept. 30. The average debt maturity ECONOMIC & OPERATIONAL DATA P.25 profile, including the 50% stake in Veracel, was 54 months on the same period. Additional information: (55-11) 3301-4131 þ The credit provision for an income taxes of $464 million in the 3Q08 helped to minimize the negative accounting impact of the derivative instruments on the Company's net results, Valdir Roque - CFO and IRO which amounted to a loss of $531 million, or $5.16/ADR. André Gonçalves - IR Manager þ Net pulp price increased by 2%, or $13/ton, in the 3Q08. Luiz Mauricio Garcia - IR Specialist Email: invest@aracruz.com.br þ Due to the reduced economic activity, the Company decided to reschedule the downtime at Fiberlines "A" and "C" (reduction of 64,000 t). The cash production cost was at Or visit our website at: $287/ton, up 1.8% over the 2Q08, mainly due to provisions resulting from the rescheduling. www.aracruz.com.br/ir Aracruz  Summary Unit of Measure Measure 3Q08 2Q08 3Q07 3Q08 vs. 2Q08 3Q08 vs. 3Q07 YTD08 YTD07 LTM Net revenue $ million 480.9 538.4 455.5 11 % 6 % 1,503.5 1,345.1 2,042.2 Adjusted EBITDA (including Veracel) 1 $ million 189.1 225.0 210.4 (16 %) (10 %) 630.3 636.6 880.7 Adjusted EBITDA margin (including Veracel) 1 percentage 39 % 42 % 46 % (3 p.p.) (7 p.p.) 42 % 47 % 43 % Income (loss) before taxes, minority interest and equity in the results of affiliated companies $ million (1,046.0 ) 212.8 174.2 - - (705.0 ) 529.6 (572.6 )  Current income tax $ million 3.4 12.8 12.7 - - 27.2 46.5 22.1  Deferred income tax $ million (467.4 ) 107.0 49.5 - - (358.8 ) 119.7 (322.6 ) Net Income (Loss) $ million (545.9 ) 71.3 105.3 - - (357.7 ) 327.4 (263.1 ) Earnings (Loss) per ADR 3 $ per ADR (5.30 ) 0.69 1.02 - - (3.47 ) 3.18 (2.55 ) Adjusted pulp sales volume 2 '000 tons 679 773 753 (12 %) (10 %) 2,182 2,261 3,025 Paper sales volume '000 tons 12 15 14 (20 %) (14 %) 41 44 56 Pulp production volume (including Veracel) '000 tons 810 788 754 3 % 7 % 2,393 2,301 3,187 Total debt (including Veracel) $ million 2,269.7 1,948.2 1,704.8 16 % 33 % - - - Net debt (including Veracel) $ million 1,667.9 1,414.9 1,122.8 18 % 49 % - - - 1 See page 19 for discussion of non-GAAP measurements used in this press release.  2 Aracruz sales plus 50% of Veracel's sales to non-affiliated parties (see breakdown on page 5).  3 ADR American Depositary Receipts. Aracruz Celulose S.A. (NYSE: ARA) presents its consolidated third quarter 2008 results, according to US GAAP and stated in US dollars. The Company uses the equity method of accounting for Veracel Celulose S.A., in which it owns a 50% stake. ARACRUZ RESULTS - THIRD QUARTER 2008 2 CFO's comments "Even though Aracruz's operations remain solid, since the Company is one of the worlds lowest cash cost producers of market pulp, with an EBITDA margin above 40% in the last twelve months, the Company's liquidity has been severely affected by the scarcity of credit and increased risk in financial markets. This scenario has intensified over the last few weeks, as economic growth has slowed and uncertainty about the economic outlook has increased, leading to falling commodity demand and provoking deterioration on asset value. Financial systems around the world are under extraordinary stress, and especially the credit and money markets. Reflecting this, the Brazilian currency started to significantly devaluate, from the middle of September, which negatively affected the Company's financial results. Since about 98% of the Companys revenues are linked to the US$, and approximately 75% of its cash production cost, as well as around 15% of its total debt, is exposed to the local currency, a stronger real increases the Companys exposure. Since 2004, due to the scenario of a declining US$, the Company has been adopting measures to protect its cash flow and balance sheet exposure to the local currency, taking short positions in US$, which has generated a positive cash impact of $ 290 million over this period, which helped to offset the negative impact of the US$ against the Real. A consulting firm hired to analyze the Companys derivative operations examined these instruments and confirmed a negative fair value for such contracts of approximately $1 billion, taking the base on September 30, 2008. In making this determination, the interest rate curve, the currency volatility and the exchange rate at closing  all of which have been extraordinarily influenced by the recent extreme instability of the global financial markets  were considered. The notional amount of target forward derivative transactions at the end of the 3Q08 was $360 million a month. Considering an average term of 12 months, the average notional amount was $340 million a month, with a strike at R$1.76/US$ (see Note 11 of the Condensed Consolidated Financial Information) . Aracruz Celulose S.A. maintain derivative contracts only with independent financial institutions, so there are no related parties, subsidiaries or affiliated Company as counterparties for such derivative instruments. (see the Derivative Transactions section). A specialized consultant is concluding an internal audit to verify if the Company's internal policies were being complied with. The Company is analyzing its internal controls, in order to have better assessment of treasury operations. The Companys net revenues over the last twelve months totaled $2.1 billion. The exchange rate variations on exports will have an immediate cash effect, while in the case of the derivative operations, there is an initially accounting effect, while potential impact in disbursement, or receipt, may take place on the monthly contractual assessment or contractual maturity. The Company's cash and cash equivalents position as at September 30, 2008 was approximately $ 600 million, excluding derivative instruments, mostly in local currency instruments. The average gross debt maturity profile, including the 50% share in Veracel, was at 54 months on that same date. In order to improve the Company's liquidity, several measures have been taken to gradually decrease the Company's exposure to target forward derivative instruments and to protect the Companys cash position, while maintaining the normal course of its business over the coming months and preserving its the strong fundamentals, involving, among others, the ongoing the negotiations already started with banks and several other alternatives in order to preserve our cash position. There is also a complete restructuring program in place, which includes, among other things: þ operating cost and expense reductions up to the end of 2009; þ postponement for one year of investments in the Guaíba II project; þ slowing down the land purchases and forest development for the Veracel II project; þ suspension of land purchases and forest development for the Minas Gerais project; and þ reduction of the distribution on dividends and interest on shareholders equity. ARACRUZ RESULTS - THIRD QUARTER 2008 3 The pulp production volume in the third quarter was 7% higher when compared to of the same period of 2007 and 3% higher compared to the 2Q08. The 10-day annual maintenance downtime at the Guaíba unit was successfully completed in the 3Q08. The Company decided to reschedule the annual maintenance downtime at Fiberlines "A" and "C", bringing it forward to the 4Q08. As predicted in the 2Q08, Veracel's cash production cost was at normal levels during the quarter, as the problem with the turbo generator was solved. Pulp production volume at Veracel in the last twelve months totaled 1,097,000 tons. As the Company has decided to reschedule the annual downtime of the Fiberlines "A" and "C", at the Barra do Riacho unit, and due to some lost production loss in the 1Q08, our production target for 2008 has been revised to 3.1 -3.2 million MT, compared to the 3.3 million MT predicted in the 1Q08. During the third quarter of 2008, the global economic slowdown and the seasonal paper production stoppages in Europe, led to reduced economic activity for the sector, with the pulp price decreasing in September, for all regions - for more information see the "Global Pulp Market Update" section. The sales volume in the 3Q08, at 679,000 tons, was 12% lower than in the 2Q08 and 10% below that of same period of last year. The net pulp price for the 3Q08 increased by 2%, or $13/ton, mainly due to lower provisions for performance rebates to long term customers, since sales volumes were lower than expected, as well as the effect of the late list price implementation on the net pulp price. The cash production cost for the 3Q08, at $287/ton, was 1.8% higher than that of the previous quarter, mainly due to the higher provision for the annual maintenance downtime at Barra do Riacho. Looking ahead, the cash production cost in US$ terms tends to benefit from a more devaluated local currency, since about 75% of Aracruz's cash production cost is linked to the Real. The cash production cost of $273/ton in September reflects the benefit of the US$ appreciation of the US dollar. The adjusted EBITDA for the 3Q08 was $ 189 million (39% margin), $35.9 million below that of the previous quarter, mainly due to the lower sales volume, which is largely explained by the demand slowdown, and the higher cost of goods sold, on a per ton basis, largely due to the increase in pulp cash production and freight costs, partially offset by the higher net pulp price. On a year-to-date basis, the adjusted EBITDA totaled $630 million, equivalent to a 42% margin. The negative "fair value" of the derivative transactions will be recorded in the income statement under financial income (expenses). The negative accounting effect of derivative transactions in the quarter was the main reason for the tax credit provision of $479 million, which reduces the impact of the derivative losses on net income. Due to the factors described above, the net income for the third quarter showed a loss of $546 million, or $5,30/ADR. For the year to date, the net income shows a total loss of $358 million, or $3.47/ADR" Valdir Roque - CFO ARACRUZ RESULTS - THIRD QUARTER 2008 4 Global pulp market The world economy remain the key driver for the pulp and paper industry, although the correlation is not as strong as before. As major economies slow down rapidly, as a result of the financial crisis, limited credit availability and still high energy and commodity prices, many are close to or moving into update a period of recession. The total impact on the pulp and paper industry is still uncertain and is hard to predict, but it is already being felt. Caution should prevail during this moment of uncertainty in the industry. On the paper side, P&W and Containerboard are the grades suffering the most. P&W demand has fallen in line with the worldwide decline in consumer confidence, to levels below those of 2007 and 2006. Demand for Containerboard is weakening, as world trade decelerates. As paper inventories pile up, the need for market related downtime will continue. In Asia, the slowdown is also being felt, with China suffering the most, as internal consumption and exports decrease. The impact of an economic slowdown on tissue demand does not compare to that of other grades of paper, because of the special characteristic of tissue consumption, which has become part of the day-to-day life of consumers and is harder to dispense with it. As a consequence of these factors, demand for market pulp has increased at a more moderate rate. In the first eight months of 2008, global growth in chemical market pulp demand has declined to 2.7%. Among all grades, eucalyptus continues to show the strongest growth, at 16% on year-to-date basis, equivalent to 1,116,000 tons. World Market Pulp Demand by Grade 2008 vs 2007 - August ( year to date ) Aracruz commercial strategy is focused on eliminating as much risk as possible from our commercial transactions. The Company's target has always been those paper producers which demand high quality and uniform pulp, along with guaranteed supplies. The Company-customer relationship is strongly based on long-term contracts with paper producers that are leaders in their segments. Among the segments, Aracruz has always had a strong focus on tissue, which accounts for at least 50% of total sales, since BEKP has advantages over other fibers. Also competes in the P&W segment, as well as in Specialty Paper grades as in house R&D has improved the Company's BEKP pulp to the point where it is as competitive as any other. The present market situation has unbalanced the supply and demand relationship in the short term. With the objective of re-establishing this equilibrium over the next few months, the Company has decided to introduce market related downtime equivalent to 64,000 tons at the end of October. It is expected that this attitude will be followed by other major players in the industry. The current financial crisis has ushered in a new reality wherein the availability of funding will be more restricted. This will impose more discipline on investments all around the world, including the pulp and paper industry. With less credit available, many of the already announced projects may be postponed in the near future. ARACRUZ RESULTS - THIRD QUARTER 2008 5 In the short term, the balance between supply and demand continues to be under pressure. It will take some time before adjustments on the pulp supply side, through market related downtime, maintenance downtime, and capacity closures in high cost regions, to compensate for the economic slowdown in the major paper consuming regions. Production Aracruz pulp production , without the 50% of Veracel, totaled 670,000 tons in the third quarter of 2008, compared to 668,000 tons in the 2Q08 and 627,000 tons in the 3Q07. There was a 10-day and Sales maintenance downtime at the Guaíba unit in June, and the Company decided to bring the maintenance downtime at Fiberlines "A" and "C" forward to the fourth quarter - it was previously scheduled for the 1Q09. During the third quarter, Veracel Celulose S.A. (50% owned by Aracruz) produced 281,000 tons of pulp, of which 113,000 tons were sold to Aracruz. Veracels pulp production in the last twelve months totaled 1,097,000 tons, 22% above the plant's nominal capacity. At the Guaíba unit, paper production in the quarter totaled 13,000 tons, consuming approximately 10,000 tons of the pulp produced. Paper inventories were at 1,000 tons at the end of September 2008, while paper sales in the third quarter of 2008 totaled 12,000 tons. Aracruz pulp sales totaled 679,000 tons in the third quarter, with 580,000 tons of the pulp being produced internally, at the Barra do Riacho and Guaíba units, and 98,000 tons being supplied by Veracel and resold in the market by Aracruz, plus an additional 1,000 tons of direct sales by Veracel to unrelated parties (representing 50% of Veracel's total direct sales). At the end of September, inventories at Aracruz stood at 533,000 tons, representing 58 days production, compared to 438,000 tons at the end of June 2008. The inventory level at Veracel, at the end September 2008, represented an additional 4 days of production for Aracruz. This total of 62 days is above the normal level due mainly to the global economic slowdown, the seasonal paper production stoppages Europe and the Olympic Games in China. Income Statement Total net operating revenue reached $480.9 million, $25.4 million higher than in the 3Q07 and $57. million lower than in the 2Q08. Net paper operating revenue in the quarter totaled $14.5 million, $0.9 million lower than in the same 3Q08 period of 2007 and $4.0 million lower than in the 2Q08. ARACRUZ RESULTS - THIRD QUARTER 2008 6 Net pulp operating revenue during the quarter amounted to $460.3 million, compared to $437.0 million in the same period of last year. This revenue increased mainly as a result of 17% higher net pulp prices, partially offset by a 10% lower sales volume. When compared to the 2Q08 revenue, of $514.4 million, the $54.1 million decrease was the result of 12% lower sales volume, partially offset by the 2% higher net pulp prices. The total cost of sales in the third quarter of 2008 was $322.2 million, compared to $290.9 million in the same period of the previous year, mainly due to an 24% higher cost of pulp sold, on a per ton basis, partially offset by a 10% lower pulp sales volume. When compared to the total of $348.5 million in the second quarter of 2008, the decrease was mainly due to a lower sales volume (12%). Cost of goods sold  breakdown 3 Q08 2 Q08 3 Q07 Pulp produced 69.6 % 65.5 % 64.1 % Pulp purchased 13.1 % 15.7 % 18.1 % Inland and ocean freight, plus insurance 13.0 % 14.7 % 13.5 % Paper produced 3.1 % 3.2 % 3.4 % Port services 1.2 % 0.9 % 0.9 % Note: "Pulp purchased" refers to pulp produced by Veracel, transferred to Aracruz and subsequently resold by Aracruz to the final customer. (US$ per ton) 3
